DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Applicants’ preliminary amendment which was filed on 01/11/2021 has been entered.  Claims 1-20 have been canceled.  New 21-40 claims have been added.  Claims 21-40 are still pending in this application, with claims 21, 28 and 35 being independent.

Specification
The disclosure is objected to because of the following incorporated by reference: In the CROSS REFERENCE TO RELATED APPLICATIONS section of the specification paragraph [0001] page 1, a continuation of “… application Serial No. 16/212,662, filed … 2018,” should be updated as “… application Serial No. 16/212,662, filed … 2018, now U.S. Patent No. 10,878,805” according to the Office BIB data sheet.
Appropriate correction is required.

	
Duplicate Claim - Double Patenting
Claim 35 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28.  Claim 35 is recited word-for word limitations as recited in claim 28.  Claim 28 claimed language is completely cover claim 35 claimed language (i.e., claim 28 is A and B, wherein claim 35 is A or B).  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,878,805 hereinafter “the patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because:
■ Claims 21, 28, and 35 of the instant application are broader in scope than the claims 1 and 17 of the patent. Claims 1, 28, and 35 of the instant application are recited word-for-word limitations as in claims 1 and 17 of the patent and omitted detail features such as "… generating the system prompt in response to an input command received via a computing device, both the system prompt and the input command …”, “… without outputting the predicted response or the system prompt to the computing device, the first dialogue action expediting an interaction between the individual and the digital assistant by not requiring the individual to provide a response to the system prompt”, etc., method’s claims 28 and 35 also added detail limitations from the patent claim 1 such as “a confidence value …”. And thus, claims 21, 28, and 35 of the instant application are broader than claims 1 and 17 of the patent 10,878,805.

When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Note: A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 21, 28, and 35 would be allowable if a timely filed terminal disclaimer (eTerminal Disclaimers electronic filing is recommended) in compliance with 37 CFR 1.321(b), 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on a 
Claims 22-27, 29-34, and 36-40 are objected to as being dependent upon the rejected base claims 21, 28, and 35, but would be allowable if a timely filed terminal disclaimer (eTerminal Disclaimers electronic filing) to overcome the rejection based on a nonstatutory double patenting ground of the base claims 21, 28, and 35.

The closest prior art of Chao et al (Automatically determining language for speech recognition of spoken utterance received via an automated assistant interface) selection of a speech recognition model is based on interactions (see Fig. 2).
Clark et al. (Using voice-based web navigation to conserve cellular data) teaches a voice command a request to return content of a webpage having one or more topics is received via a cellular voice connection (see Fig.1).
Burdakov et al. (Prompt ranking) teaches candidate notifications includes a prompt to perform an action on the social-networking system (see Fig.1).
The prior art does not teach the previously-encountered response step as claimed.
The prior art does not teach the confidence value as claimed.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
01/28/2022